EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 6/8/21 filed under AFCP 2.0, claims 1, 3-16, 18-21 are currently pending in the application.

In view of the amendment filed on 6/8/21 under AFCP 2.0, all rejections set forth in the office action dated 4/8/21 are withdrawn. Additionally, Examiner conducted an interview on 6/14/21 with Applicant’s representative of record (Ms. Mary Adams) to discuss claims as amended on 6/8/21. Examiner proposed amending claim 1 to recite the wt% as being based on the total weight of the moldable composition, and deleting the term “further” in claim 5. Applicant’s representative approved an Examiner’s amendment captured herein below to place the application in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms Mary Adams on 6/14/21.
The application has been amended as follows, as supported by previously presented claim 25. 
Replace claim 1 with the following:
1. (Currently Amended) A moldable composition comprising:
between about 10 wt% and about 60 wt% water; between about 10 wt% and about 30 wt% of at least one carbohydrate filler comprising arrowroot starch; at least one inert filler comprising kaolin clay; at least one polar polymeric resin comprising polyvinyl alcohol; between about 0.1 wt% and about 10 wt% of at least one thickening agent; between about 0.1 wt% and about 10 wt% of at least one pH adjuster; optionally between about 0.1 wt% and about 10 wt% of at least one releasing agent; and optionally between about 0.1 wt% and about 10 wt% of at least one additive;
wherein the kaolin clay is present in an amount between about 3.128 wt% and about 3.25 wt% and the polyvinyl alcohol is present in an amount between about 0.5 wt% and about 10 wt%, wherein the wt% is based on the total weight of the moldable composition.
In claim 5, line 2, delete the term “further”.
Reasons For Allowance


Claims 1, 3-16, 18-21 are allowed.

The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over Nguyen et al., Li et al., Uang et al., Matsushita et al. and Handbook of Fillers (all references of record). Nguyen teaches moldable compositions comprising at least one filler, such as arrowroot or clay, in an amount of 20-75 wt.% of the composition. Li teaches moldable compositions comprising up to 50 wt.% filler, such as starch and clays. Uang and Handbook teach the functional equivalence of Kaolin and bentonite in molding compositions while Matsushita teaches arrowroot as a suitable source of starch in molding composiitons. However, the cited references, alone or in combination, fail to teach or suggest a composition comprising water, at least one carbohydrate filler comprising arrowroot starch, at least one inert filler comprising kaolin clay, at least one polar polymeric resin comprising polyvinyl alcohol, at least one thickening agent and at least one pH adjuster, wherein the components are present in amounts that fall within the scope of amended claim 1. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762